DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 57-61, 63-71 and 73-76 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Brown (US 20060241776).
With respect to claim 57, Brown discloses an implant (e.g. either of a humeral replacement 716 or a femoral replacement, see para. 80) comprising: an intramedullary body (e.g. either of a humeral replacement 716 or a femoral replacement, see para. 80 and note that fig. 20 below will be used as an example), insertable into a medullary cavity of a bone (see para. 80), comprising one or more outer contact faces (see fig. 20 below); and a space truss (710, 712) coupled to an outer surface of the contact face along a portion of the intramedullary body (see para. 80 and also fig. 20, 21 below), wherein, during use, the space truss is at least partially disposed inside the medullary cavity (see fig. 20, 21 below and also para. 80), between the intramedullary body of the implant and the medullary cavity (see fig. 20 below and also para. 80), wherein the 

    PNG
    media_image1.png
    530
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    955
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    524
    media_image3.png
    Greyscale

As for claim 58, Brown further discloses the implant of claim 57, wherein the plurality of struts define openings (pores) configured to enable bone through growth through the openings (see para. 80 and also para. 64 and 85 above, also see the 
As for claim 59, Brown further discloses the implant of claim 57, wherein the intramedullary body is a rod (see fig. 20 above). 
As for claim 60, Brown further discloses the implant of claim 57, wherein the space truss comprises one or more planar trusses (see para. 64 and 85 above, also see the incorporated by reference US 6206924 figures 5-7 above, col. 1 lines 42-59, and col. 3 lines 5-24 and 41-51 for further detail regarding the geometry of the space truss, note that col. 1 describes the use of straight/planar lines/bars with repeating geometric truss units).
As for claim 61, Brown further discloses the implant of claim 57, wherein the space truss comprises one or more planar triangular truss units having three substantially straight struts and three nodes in a triangular configuration (see para. 64 and 85 above, also see the incorporated by reference US 6206924 figures 5-7 above, col. 1 lines 42-59, and col. 3 lines 5-24 and 41-51 for further detail regarding the geometry of the space truss, note that col. 3 describes the use of repeating tetrahedron/triangular geometric truss units).
As for claim 63, Brown further discloses the implant of claim 57, wherein the space truss comprises truss units forming a plurality of polyhedrons configuration (see para. 64 and 85 above, also see the incorporated by reference US 6206924 figures 5-7 above, col. 1 lines 42-59, and col. 3 lines 5-24 and 41-51 for further detail regarding the geometry of the space truss, note that col. 3 describes the use of repeating polyhedron/tetrahedron/triangular geometric truss units).

As for claim 65, Brown further discloses implant of claim 57, wherein the implant is configured for use in a hip replacement, in a knee replacement, in a long bone reconstruction scaffold, foot and ankle implant, shoulder implant, a joint replacement or in a cranio-maxifacial implant (see para. 80 and fig. 20).
As for claim 66, Brown further discloses the implant of claim 57, wherein the struts that create the space truss comprises a biologic, growth factor or antimicrobial coupled thereto (see para. 84). 
With respect to claim 67, Brown discloses a method comprising: forming one or more openings into a medullary cavity of a bone (see para. 80); and inserting at least a portion of an implant into the medullary cavity of the bone (see para. 80), wherein the implant comprises: an intramedullary body (see fig. 20 below), insertable into the medullary cavity of a bone (see para. 80, fig. 3a-3b and also fig. 20 below), comprising one or more outer contact faces (e.g. outer surface, see fig. 20 below); and a space truss (710, 712) coupled to an outer surface of the contact face along a portion of the intramedullary body (see para. 80 and also fig. 20-22 below), wherein, during use, the space truss is at least partially disposed inside the medullary cavity (see para. 80), 

    PNG
    media_image1.png
    530
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    955
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    524
    media_image3.png
    Greyscale

As for claim 68, Brown further discloses the method of claim 67, wherein the plurality of struts define openings (pores) configured to enable bone through growth through the openings (see para. 80 and also para. 64 and 85 above, also see the 
As for claim 69, Brown further discloses the method of claim 67, wherein the intramedullary body is a rod (see fig. 20 above). 
As for claim 70, Brown further discloses the method of claim 67, wherein the space truss comprises one or more planar trusses (see para. 64 and 85 above, also see the incorporated by reference US 6206924 figures 5-7 above, col. 1 lines 42-59, and col. 3 lines 5-24 and 41-51 for further detail regarding the geometry of the space truss, note that col. 1 describes the use of straight/planar lines/bars with repeating geometric truss units).
As for claim 71, Brown further discloses the method of claim 67, wherein the space truss comprises one or more planar triangular truss units having three substantially straight struts and three nodes in a triangular configuration (see para. 64 and 85 above, also see the incorporated by reference US 6206924 figures 5-7 above, col. 1 lines 42-59, and col. 3 lines 5-24 and 41-51 for further detail regarding the geometry of the space truss, note that col. 3 describes the use of repeating tetrahedron/triangular geometric truss units).
As for claim 73, Brown further discloses the method of claim 67, wherein the space truss comprises truss units forming a plurality of polyhedrons configuration (see para. 64 and 85 above, also see the incorporated by reference US 6206924 figures 5-7 above, col. 1 lines 42-59, and col. 3 lines 5-24 and 41-51 for further detail regarding the geometry of the space truss, note that col. 3 describes the use of repeating polyhedron/tetrahedron/triangular geometric truss units).

As for claim 75, Brown further discloses the method of claim 67, wherein the implant is configured for use in a hip replacement, in a knee replacement, in a long bone reconstruction scaffold, foot and ankle implant, shoulder implant, a joint replacement or in a cranio-maxifacial implant (see para. 80 and fig. 20).
As for claim 76, Brown further discloses the method of claim 67, wherein the struts that create the space truss comprises a biologic, growth factor or antimicrobial coupled thereto (see para. 84). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 62 and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 20060241776), as applied to claims 57 and 67 above, in view of Parrott (US 20100094292).
As for claims 62 and 72, Brown further teaches wherein the space truss comprises a plurality of planar truss units coupled to one another (see para. 64 and 85 above, also see the incorporated by reference US 6206924 figures 5-7 above, col. 1 lines 42-59, and col. 3 lines 5-24 and 41-51 for further detail regarding the geometry of the space truss, note that col. 1 describes the use of straight/planar lines/bars with repeating geometric truss units).
Brown does not appear to teach wherein each of the truss units lies in a plane that is not substantially parallel to a plane of an adjacent truss unit that shares at least one strut.
Parrott, also drawn to implants with a space truss, teaches wherein the space truss comprises a plurality of planar truss units (e.g. triangle units formed by diagonal support members 46) coupled to one another (see para. 28-31), wherein each of the truss units lies in a plane that is not substantially parallel to a plane of an adjacent truss unit (central truss unit) that shares at least one strut in order to provide a helical configuration that will provide a desired shape that will allow the desired support to the body of the space truss structure (see para. 29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown wherein each of the truss units lies in a plane that is not substantially parallel to a plane of an adjacent truss unit that shares at least one strut, in view of Parrott, in order to provide a helical configuration that will provide a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 57-76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/ELLEN C HAMMOND/           Primary Examiner, Art Unit 3773